DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment filed 02/22/2021 is accepted and entered. Applicant’s amendments to the specification have overcome the previous specification objections and the objections have been withdrawn.
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.
Applicant alleges that Stamler does not teach a splashback shield with a dome shape with an oval cross section, since Stamler discloses a truncated cone. However, the rejection utilizes Foster to teach the dome shape and Stamler merely to teach the oval cross section. The modification being made in the rejection is simply changing the cross section of the dome of Foster to be oval rather than circular. Additionally, Stamler teaches in ¶ [0020], “the shield is preferably dome shaped although many other shapes are possible (e.g. a truncated cone, a dome-like shape that is oval at the bottom, etc.).” This indicates that the preferred structure is dome-shaped. Additional shapes contemplated by Stamler are the truncated cone shape and the dome-like shape that is oval on the bottom, as well as others. Therefore, Stamler does not only teach a truncated cone but many other shapes, including a dome-shape with an oval cross-section, providing further motivation to modify the shield of Foster to have the oval cross-section.
.
Claim Objections
	Claims 4, 9, and 13 are objected to because the limitation “twenty-gage” should read “twenty-gauge”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 2008/0287891) in view of Stamler (US 2007/0173773).
Regarding Claim 1, Foster discloses a splashback shield (Fig. 1) for connection to a saline bottle (container 1, Fig. 1) containing saline solution (¶ [0018]), comprising:
a) a neck (coupling member 7, Figs. 1 and 7) having internal threads (¶ [0019], internal threads are seen in Fig. 7),
b) a shower barrier (magnifying lens 13, Fig. 1) positioned adjacent to said neck (7, Figs. 1 and 7), said shower barrier (13, Fig. 1) having a plurality of holes (orifices 31, Fig. 1),
c) a shield section (splash skirt 23, Fig. 1) positioned adjacent to said shower barrier (13, Fig. 1), wherein said shield section (23, Fig. 1) is semi-spherical (as seen in Fig. 1, the shield section forms a dome shape) and
d) a plurality of drains (drain ports 27, Fig. 1, ¶ [0020]) cut into said shield section (23, Fig. 1), said plurality of drains (27, Fig. 1) for permitting the drainage of said saline solution after it has irrigated a patient’s wound (¶ [0020]).
Foster is silent whether the shield section has an elliptical cross section.
Stamler teaches a splashback shield with a dome shape with an oval cross-section (¶ [0020]; a dome-like shape that is oval at the bottom will form a semi-spherical shape with an oval cross-section).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the circular cross section of the dome of Foster for the oval cross section of the dome of Stamler. Both 
Regarding Claim 6, Foster discloses a method for irrigating a patient’s wound (¶ [0020]), comprising the steps of:
a) obtaining a splashback shield (Fig. 1) for connection to a saline bottle (1, Fig. 1) containing saline solution (¶ [0018]), said splashback shield (Fig. 1) comprising:
i) a neck (coupling member 7, Figs. 1 and 7) having internal threads (¶ [0019], internal threads are seen in Fig. 7),
ii) a shower barrier (magnifying lens 13, Fig. 1) positioned adjacent to said neck (7, Figs. 1 and 7), said shower barrier (13, Fig. 1) having a plurality of holes (orifices 31, Fig. 1),
iii) a shield section (splash skirt 23, Fig. 1) positioned adjacent to said shower barrier (13, Fig. 1), wherein said shield section (23, Fig. 1) is semi-spherical (as seen in Fig. 1, the shield section forms a dome shape) and
iv) a plurality of drains (drain ports 27, Fig. 1, ¶ [0020]) cut into said shield section (23, Fig. 1), said plurality of drains (27, Fig. 1) for permitting the drainage of said saline solution after it has irrigated a patient’s wound (¶ [0020]).

	c) squeezing said saline bottle (1, Fig. 1) so that said saline solution (¶ [0018]) is showered down on said patient’s wound (¶ [0020], Fig. 4 “…permit fluid cleansing fluid to flow through under fluid pressure applied by compressing container 1 resulting in a steady stream of cleansing fluid reaching wound…”);
	d) containing said saline solution (¶ [0018]) within said shield section (23, Fig. 1) after said saline solution contacts and irrigates said wound (¶ [0020], Fig. 4);
	e) draining said saline solution (¶ [0018]) through said plurality of drains (27, Figs. 1 and 4; ¶ [0020]).
Foster is silent whether the shield section has an elliptical cross section.
Stamler teaches a splashback shield with a dome shape with an oval cross-section (¶ [0020]; a dome-like shape that is oval at the bottom will form a semi-spherical shape with an oval cross-section).
Therefore, it would have been obvious to simply substitute the circular cross section of the dome of Foster for the oval cross section of the dome of Stamler. Both domes will provide functional splashback shields, and one of ordinary skill in the art would find the substitution of the shapes obvious as the change in shapes does not alter the functionality of the device, so the predictable result of the shield preventing splashback is achieved with either an oval or circular shield cross section. An oval cross-section may also be preferred for certain wounds, such as long lacerations
Regarding Claims 2 and 7, Foster is silent whether the splashback shield is fabricated from plastic.
Stamler teaches a wound splashback shield, thus being in the same field of endeavor, which is made of plastic (¶ [0035]). Plastic is a material well known in the art as easy to manufacture medical devices with, affordable, and is easily made transparent to allow visualization of the wound.
Therefore, it would have been obvious to modify the splashback shield of Foster to be made of plastic (as motivated by Stamler ¶ [0035]) to allow for easy and affordable manufacture of the shield, as well as to allow visualization through the shield to the wound by using transparent plastic.
Regarding Claims 3 and 8, Foster discloses said internal threads (¶ [0019], seen in Fig. 7) of said neck (7, Figs. 1 and 7) mesh with threads on said saline bottle (1, Fig. 1; the bottle threads are visible Fig. 1, and how the mesh with the internal threads is visible in Fig. 7).
Regarding Claims 11 and 12, Foster/Stamler is silent whether the elliptical cross section is an ellipse having a major axis dimension of approximately 3 inches and a minor axis dimension of approximately 2 inches.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Foster/Stamler to have an elliptical cross section with a major axis dimension of approximately 3 inches and a minor axis dimension of approximately 2 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative .
Claims 4, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (US 2008/0287891) in view of Stamler (US 2007/0173773) further in view of Rucinski (US 2001/0037095).
Regarding Claims 4 and 9, Foster/Stamler is silent whether said plurality of holes in said shower barrier is five twenty-gage holes.
Rucinski teaches a wound irrigation device, thus being in the same field of endeavor, with a discharge device with a five ports (as seen in Fig. 1 and 7A, the discharge device has more than 5 ports, which encompasses five ports) that can be twenty-gauge holes (¶ [0042]) to allow fluid to be delivered through the ports at a specific pressure (¶ [0042]).
Therefore, it would have been obvious to modify the plurality of holes of Foster/Stamler to be five twenty-gauge holes to allow for fluid to be delivered through the holes at a specific pressure (¶ [0042]).
Claim 13, Foster discloses a splashback shield (Fig. 1) for connection to a saline bottle (container 1, Fig. 1) containing saline solution (¶ [0018]), comprising:
a) a neck (coupling member 7, Figs. 1 and 7) having internal threads (¶ [0019], internal threads are seen in Fig. 7), wherein said internal threads (¶ [0019], seen in Fig. 7) of said neck (7, Figs. 1 and 7) mesh with threads on said saline bottle (1, Fig. 1; the bottle threads are visible Fig. 1, and how the mesh with the internal threads is visible in Fig. 7),
b) a shower barrier (magnifying lens 13, Fig. 1) positioned adjacent to said neck (7, Figs. 1 and 7), said shower barrier (13, Fig. 1) having a plurality of holes (orifices 31, Fig. 1),
c) a shield section (splash skirt 23, Fig. 1) positioned adjacent to said shower barrier (13, Fig. 1), wherein said shield section (23, Fig. 1) is semi-spherical (as seen in Fig. 1, the shield section forms a dome shape) and
d) a plurality of drains (drain ports 27, Fig. 1, ¶ [0020]) cut into said shield section (23, Fig. 1), said plurality of drains (27, Fig. 1) for permitting the drainage of said saline solution after it has irrigated a patient’s wound (¶ [0020]).
Foster is silent whether the plurality of holes in said shower barrier is five twenty-gage holes, wherein said shield section has an elliptical cross section, and said splashback shield is fabricated from plastic.
Stamler teaches a splashback shield with a dome shape with an oval cross-section (¶ [0020]; a dome-like shape that is oval at the bottom will form a semi-spherical shape with an oval cross-section) that is made of plastic (¶ [0035]). Plastic is a material 
Therefore, it would have been obvious to simply substitute the circular cross section of the dome of Foster for the oval cross section of the dome of Stamler. Both domes will provide functional splashback shields, and one of ordinary skill in the art would find the substitution of the shapes obvious. An oval cross-section may also be preferred for certain wounds, such as long lacerations. It would have also been obvious to modify the splashback shield of Foster to be made of plastic (as motivated by Stamler ¶ [0035]) to allow for easy and affordable manufacture of the shield, as well as to allow visualization through the shield to the wound by using transparent plastic.
Foster/Stamler is silent whether said plurality of holes in said shower barrier is five twenty-gage holes.
Rucinski teaches a wound irrigation device, thus being in the same field of endeavor, with a discharge device with a five ports (as seen in Fig. 1 and 7A, the discharge device has more than 5 ports, which encompasses five ports) that can be twenty-gauge holes (¶ [0042]) to allow fluid to be delivered through the ports at a specific pressure (¶ [0042]).
Therefore, it would have been obvious to modify the plurality of holes of Foster/Stamler to be five twenty-gauge holes to allow for fluid to be delivered through the holes at a specific pressure (¶ [0042]).
Regarding Claim 14, Foster/Stamler/Rucinski is silent whether the elliptical cross section is an ellipse having a major axis dimension of approximately 3 inches and a minor axis dimension of approximately 2 inches.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JESSICA R ARBLE/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781